Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 1 of 8 PageID #: 307




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


 HIP, INC.,                                    )
                                 Plaintiff,    )       C.A. No. 18-802-CFC
                                               )
                v.                             )
                                               )
 HORMEL FOODS CORPORATION,                     )
                                               )
                                               )
                                 Defendant.    )


                               PROPOSED SCHEDULING ORDER

        This         day of May, 2019, the Court having conducted an initial scheduling conference
 pursuant to Local Rule 16.1(b), and the parties having determined after discussion that the matter
 cannot be resolved at this juncture by settlement, voluntary mediation, or binding arbitration:

 IT IS ORDERED

        1. Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the parties
 shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1) within
 five days of the date of this Order.

        2. Joinder of Other Parties and Amendment of Pleadings. All motions to join other
 parties, and to amend or supplement the pleadings, shall be filed on or before October 31, 2019.

        3. Discovery.

                a. Discovery Cut Off. All discovery in this case shall be initiated so that it will
 be completed on or before January 31, 2020.

                b. Document Production. Document production shall be substantially completed
 on or before October 11, 2019. The parties may rely on and use the documents produced in
 connection with C.A. No. 1:18-cv-615 (CFC).

                c. Requests for Admission. A maximum of 40 requests for admission are
 permitted for each side.




                                                   1
Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 2 of 8 PageID #: 308




                d. Interrogatories. A maximum of 25 interrogatories, including contention
 interrogatories, are permitted for each side.

                e. Depositions.

                        i. Limitation on Hours for Deposition Discovery. Each side is limited to a

 total of 70 hours of taking testimony by deposition upon oral examination. The parties may use
 depositions taken or produced in C.A. No. 18-615–CFC to the extent authorized under the
 Federal Rules of Civil Procedure and the Federal Rules of Evidence.

                        ii. Location of Depositions. Any party or representative (officer, director,
 or managing agent) of a party filing a civil action in this District Court must ordinarily be
 required, upon request, to submit to a deposition at a place designated within this District.
 Exceptions to this general rule may be made by order of the Court or by agreement of the parties.
 A defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be
 considered as having filed an action in this Court for the purpose of this provision.

        4. Application to Court for Protective Order.

        Should counsel find it will be necessary to apply to the Court for a protective order
 specifying terms and conditions for the disclosure of confidential information, counsel should
 confer and attempt to reach an agreement on a proposed form of order and submit it to the Court
 within ten days from the date of this Order.

        Any proposed protective order must include the following paragraph:

                        Other Proceedings. By entering this Order and limiting the
                        disclosure of information in this case, the Court does not intend to
                        preclude another court from finding that information may be
                        relevant and subject to disclosure in another case. Any person or
                        party subject to this Order who becomes subject to a motion to
                        disclose another party’s information designated as confidential
                        pursuant to this Order shall promptly notify that party of the
                        motion so that the party may have an opportunity to appear and be
                        heard on whether that information should be disclosed.




                                                  2
Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 3 of 8 PageID #: 309




        5. Disputes Relating to Discovery Matters and Protective Orders. Should counsel find
 they are unable to resolve a dispute relating to a discovery matter or protective order, the parties
 shall contact the Court’s Case Manager to schedule an in-person conference/argument. Unless
 otherwise ordered, by no later than 48 hours prior to the conference/argument, the party seeking
 relief shall file with the Court a letter, not to exceed three pages, outlining the issues in dispute
 and the party’s position on those issues. The party shall submit as attachments to its letter (1) an
 averment of counsel that the parties made a reasonable effort to resolve the dispute and that such
 effort included oral communication that involved Delaware counsel for the parties, and (2) a
 draft order for the Court’s signature which identifies with specificity the relief sought by the
 party. By no later than 24 hours prior to the conference/argument, any party opposing the
 application for relief may file a letter, not to exceed three pages, outlining that party’s reasons for
 its opposition. Two courtesy copies of the parties’ letters and attachments must be provided to
 the Court within one hour of e-filing the document(s). If a motion concerning a discovery matter
 or protective order is filed without leave of the Court, it will be denied without prejudice to the
 moving party’s right to bring the dispute to the Court through the procedures set forth in this
 paragraph.

        6. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the
 Clerk an original and one copy of the papers. A redacted version of any sealed document shall be
 filed electronically within seven days of the filing of the sealed document.

        7. Courtesy Copies. The parties shall provide to the Court two courtesy copies of all
 briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,
 appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers filed
 under seal.

        8. Disclosure of Expert Testimony.

                a. Expert Reports. For the party who has the initial burden of proof on the subject
 matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before
 February 28, 2020. The supplemental disclosure to contradict or rebut evidence on the same
 matter identified by another party is due on or before March 31, 2020. Reply expert reports from
 the party with the initial burden of proof are due on or before April 16, 2020. No other expert
 reports will be permitted without either the consent of all parties or leave of the Court. Along


                                                   3
Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 4 of 8 PageID #: 310




 with the submissions of the expert reports, the parties shall advise of the dates and times of their
 experts’ availability for deposition. Depositions of experts shall be completed on or before May
 19, 2020.

                b. Objections to Expert Testimony. To the extent any objection to expert
 testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,
 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by
 motion no later than the deadline for dispositive motions set forth herein, unless otherwise
 ordered by the Court.

        9. Case Dispositive Motions.

                a. No early motions without leave. All case dispositive motions, an opening brief,
 and affidavits, if any, in support of the motion shall be served and filed on or before July 28,
 2020. No case dispositive motion under Rule 56 may be filed more than ten days before the
 above date without leave of the Court. Any opposition brief is due on or before August 26,
 2020. Any reply brief is due on or before September 14, 2020.

                b. Concise Statement of Facts Requirement. Any motion for summary judgment
 shall be accompanied by a separate concise statement detailing each material fact as to which the
 moving party contends that there are no genuine issues to be tried that are essential for the
 Court’s determination of the summary judgment motion (not the entire case). Any party who
 opposes the motion shall file and serve with its opposing papers a separate document containing
 a single concise statement that admits or disputes the facts set forth in the moving party’s concise
 statement, as well as sets forth all material facts as to which it is contended there exists a genuine
 issue necessary to be litigated.

                c. Focus of the Concise Statement. When preparing the separate concise
 statement, a party shall reference only the material facts that are absolutely necessary for the
 Court to determine the limited issues presented in the motion for summary judgment (and no
 others), and each reference shall contain a citation to a particular affidavit, deposition, or other
 document that supports the party’s interpretation of the material fact. Documents referenced in
 the concise statement may, but need not, be filed in their entirety if a party concludes that the full
 context would be helpful to the Court (e.g., a deposition minuscript with an index stating what
 pages may contain key words may often be useful). The concise statement shall particularly


                                                   4
Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 5 of 8 PageID #: 311




 identify the page and portion of the page of the document referenced. The document referred to
 shall have relevant portions highlighted or otherwise emphasized. The parties may extract and
 highlight the relevant portions of each referenced document, but shall ensure that enough of a
 document is attached to put the matter in context. If a party determines that an entire deposition
 transcript should be submitted, the party should consider whether a minuscript would be
 preferable to a full-size transcript. If an entire minuscript is submitted, the index of terms
 appearing in the transcript must be included, if it exists. When multiple pages from a single
 document are submitted, the pages shall be grouped in a single exhibit.

                 d. Word Limits for Concise Statement. The concise statement in support of or in
 opposition to a motion for summary judgment shall be no longer than 1,500 words. The text for
 each statement shall be 14-point and in Times New Roman or a similar typeface. Each statement
 must include a certification by counsel that the statement complies with the type and number
 limitations set forth above. The person who prepares the certification may rely on the word count
 of the word-processing system used to prepare the statement.

                 e. Affidavits and declarations. Affidavits or declarations setting forth facts and/or
 authenticating exhibits, as well as exhibits themselves, shall be attached only to the concise
 statement (i.e., not briefs).

                 f. Scope of Judicial Review. When resolving motions for summary judgment, the
 Court shall have no independent duty to search and consider any part of the record not otherwise
 referenced in the separate concise statements of the parties. Further, the Court shall have no
 independent duty to review exhibits in their entirety, but rather will review only those portions of
 the exhibits specifically identified in the concise statements. Material facts set forth in the
 moving party’s concise statement will be deemed admitted unless controverted by a separate
 concise statement of the opposing party.

         10. Applications by Motion. Except as otherwise specified herein, any application to the
 Court shall be by written motion. Any non-dispositive motion should contain the statement
 required by Local Rule 7.1.1.

         11. Pretrial Conference. On January           , 2021, the Court will hold a Rule 16(e) final
 pretrial conference in court with counsel beginning at            .m. The parties shall file a joint
 proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the


                                                   5
Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 6 of 8 PageID #: 312




 third business day before the date of the final pretrial conference. Unless otherwise ordered by
 the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the
 preparation of the proposed joint final pretrial order.

        12. Motions in Limine. Motions in limine shall not be separately filed. All in limine
 requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall
 be limited to three in limine requests, unless otherwise permitted by the Court. The in limine
 request and any response shall contain the authorities relied upon; each in limine request may be
 supported by a maximum of three pages of argument and may be opposed by a maximum of
 three pages of argument, and the party making the in limine request may add a maximum of one
 additional page in reply in support of its request. If more than one party is supporting or
 opposing an in limine request, such support or opposition shall be combined in a single three-
 page submission (and, if the moving party, a single one-page reply). No separate briefing shall be
 submitted on in limine requests, unless otherwise permitted by the Court.

        13. Page/Word Limitations. Where page limits are specified by order or rule, the parties
 may alternatively use a word-count limit. For each page allowed by order or rule, the parties may
 alternatively use up to 250 words. For example, where the page limit specified by rule is 20
 pages, the maximum number of words for a party’s submission would be 5,000 (20 x 250). To
 the extent that a word count is used, a certification as to the total number of words must be
 attached as part of the submission.

        14. Bench Trial. HIP sought a jury trial in this matter, but, in view of the Court’s rulings
 on the partial motion to dismiss, HIP does not believe it is entitled to a jury trial on the only
 remaining claim.     Defendants agree, and this matter is scheduled for a 5-day bench trial
 beginning at 9:30 a.m. on February _____, 2021, with the subsequent trial days beginning at
 9:30 a.m. The bench trial will be timed, as counsel will be allocated a total number of hours in
 which to present their respective cases.

        15. ADR Process. This matter is referred to a magistrate judge to explore the possibility
 of alternative dispute resolution.




                                                   6
Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 7 of 8 PageID #: 313




 SIGNED this ___ day of ________________, 2019.


                                  ________________________________________
                                  The Honorable Colm F. Connolly
                                  United States District Court Judge




                                           7
Case 1:18-cv-00802-CFC-SRF Document 34 Filed 05/10/19 Page 8 of 8 PageID #: 314




                                Chart of Scheduling Order Dates

                          Event                                           Date

 Joinder of Other Parties and Amendment of Pleadings    October 31, 2019

 Document Production (Substantial Completion)           October 11, 2019

 Discovery Cut Off                                      January 31, 2020

 Expert Reports – Opening reports                       February 28, 2020

 Expert Reports – Rebuttal reports                      March 31, 2020

 Expert Reports – Reply reports                         April 16, 2020

 Expert Deposition Deadline                             May 19, 2020

 Case Dispositive and Daubert Motions – Opening Briefs July 28, 2020
 Case Dispositive and Daubert Motions – Opposition
                                                        August 26, 2020
 Briefs
 Case Dispositive and Daubert Motions – Reply Briefs    September 14, 2020

 Pretrial Order (3 days before Pretrial Conference)     January ___, 2021 by 5:00 p.m.

 Pretrial Conference                                    January ___, 2021 at ______.m

 Bench Trial                                            February ___, 2021




                                                 8
